Opinion by
Mr. Justice Green,
In this case the judgment was confessed by George W. Franklin against himself and Jacob D. Morris, partners doing business as the Franklin Blue Stone Company. Morris had nothing to do with the confession of the judgment and it was done without his knowledge or consent. In the case of Boyd v. Thompson & Coxe, 31 W. N. 473, [153 Pa. 78,] we considered the whole subject involved in the present contention, and decided that the judgment must be vacated as to the partner not consenting, but that it was available against the partner who confessed the judgment and against the firm if it was for a partnership debt.
*157In the present case the nonconsenting partner avers in his supplemental affidavit that the royalty upon all the stone taken would not exceed the sum of six hundred dollars, and as the judgment was confessed for seven hundred dollars a question is raised as to one hundred dollars of the consideration. The averments of the defendant Morris in his other affidavits are not sufficiently specific to call in question the consideration of the judgment as to the sum of six hundred dollars, part thereof, and we therefore are of opinion that as to the sum of one hundred dollars, the judgment should have been opened as against the firm, and it should be entirely stricken off as to the defendant Morris.
The order of the court below is reversed as to the defendant Jacob D. Morris, and as to him the judgment is stricken off; as to the firm the judgment is opened as to the sum of one hundred dollars and rule to open discharged as to the remainder of the judgment, at the cost' of the appellee.